DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultheiss et al (20160177698).
Regarding claims 1, 3, 4, and 5, Schultheiss discloses an energetic co-crystal that is formed by mixing two components together and crystalizing them (meets dispersed evenly limitation).  The two components are an energetic component such as nitrocellulose (0091) and a secondary material including hydroxyphenyl butanone (0094).
Regarding claim 2, Schultheiss discloses round particles which meets the claim limitation of granule, i.e. small compact particle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss as applied above and further in view of Cartwright (5125684).
Regarding claim 6, Cartwright teaches that it is known to coat energetic materials that include nitrocellulose with graphite as an antistatic agent (col. 4, lines 10-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the graphite coating as taught by Cartwright with the energetic nitrocellulose material disclosed by Schultheiss since Cartwright suggests that it is known to coat energetic materials that include nitrocellulose with graphite to provide an antistatic coating.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss as applied above and further in view of Walker (4336085).
Regarding claim 10, Walker teaches that nitrocellulose energetic materials are known to have many uses and includes fracturing, ammunition, bombs and rockets (col. 5, lines 45-61).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the nitrocellulose containing energetic material that is used for fracturing as taught by Schultheiss with a device such as ammunition, bombs, and rockets since Walker teaches that it is known to use nitrocellulose containing energetic materials in fracturing as well as in ammunition, bombs and rockets.
Regarding claim 11, the ammunition, bombs, and rockets will inherently have a case, projectile, and primer.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that Schultheiss does not provide an enabling disclosure and does not “envisage” the claimed propellant.  This is not persuasive since Schultheiss does not merely name the compounds but instead indicates that they are an energetic co-crystal that is formed by mixing two components together and crystalizing them.  Applicant argues the hydroxyphenyl butanone but note that Schultheiss discloses the same compound as is claimed.  Further, arguments regarding unexpected results are not valid under a anticipation rejection since the claimed composition is disclosed and no teaching reference is provided.  See MPEP 2131.04 which states “[e]vidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35  U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
Applicant does not provide arguments regarding the combination of Cartwright or Walker.  Thus, the Examiner asserts the obviousness of the teaching with regard to the teaching of Cartwright that it is known to coat energetic materials that include nitrocellulose with graphite as an antistatic agent and also the disclosure of Walker that teaches that nitrocellulose energetic materials are known to have many uses and includes fracturing, ammunition, bombs and rockets.
The section 112 rejection has been withdrawn.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734